Citation Nr: 0523576	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from June 1962 to December 
1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Montgomery, Alabama, which denied service 
connection for type II diabetes mellitus.  The Board remanded 
the case to the RO in October 2003 for additional 
development.  That development has since been accomplished, 
and the case is once again before the Board for review. 

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
May 2004, the veteran appears to have raised issue of 
entitlement to service connection for a low back disorder, a 
skin disorder, and a foot disorder.  As these matters have 
not been procedurally developed for appellate review, the 
Board refers them back to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record does not reflect that the veteran 
served in the Republic of Vietnam.

3.  The veteran was first diagnosed with type II diabetes 
mellitus many years after service, and no medical evidence 
indicates that it is related to service.




CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for type II 
diabetes mellitus.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in November 2001, a statement of the case (SOC) issued in 
July 2002, a supplemental statement of the case (SSOC) issued 
in February 2005, and a March 2004 letter by the Appeals 
Management Center (AMC).  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the letter 
by the AMC provided the veteran with information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A.           § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The RO also completed 
the instructions in the Board's October 2003 remand by 
obtaining the veteran's service personnel records.  As will 
be discussed below, the Board also finds that a medical 
opinion is not required to determine whether the veteran's 
diabetes mellitus is related to service.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 



II.  Merits of the Claim

The veteran claims that he has type II diabetes mellitus as a 
result of exposure to herbicides in service.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, certain specified diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A.   § 101(29)(A) (West 2002), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R.        
§ 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the veteran's type II 
diabetes mellitus.  While type II diabetes mellitus is one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), the 
veteran's service personnel records do not show that he 
served in the Republic of Vietnam.  

The veteran claims that he was in Vietnam in 1962 while 
stationed aboard the U.S.S. BON HOMME RICHARD.  His service 
personnel records reflect that he was stationed aboard that 
vessel from November 16, 1962, until September 6, 1963.  He 
was transferred to the U.S.S. LEXINGTON on September 7, 1963, 
until December 12, 1966.  However, the evidence does not show 
that either ship was ever stationed in Vietnam.  A history of 
the U.S.S. BON HOMME RICHARD shows that this vessel was 
deployed to Vietnam in 1964, after the veteran had been 
transferred to the U.S.S. LEXINGTON.  In addition, a history 
of the U.S.S. LEXINGTON does not show that it was ever in 
Vietnam.  The veteran's service personnel records also make 
no reference to temporary duty assignments in Vietnam.  Thus, 
the evidence of record does not establish that the veteran 
served in Vietnam during the Vietnam era. 

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection for 
type II diabetes mellitus can only be established with proof 
of actual direct causation.  In other words, medical evidence 
must show that the veteran's diabetes mellitus had it onset 
either in service or during the one-year presumptive period 
after service.  In this case, however, no such evidence has 
been submitted.

The veteran's service medical records made no reference to a 
diabetes mellitus or abnormal findings concerning his blood 
sugar.  In fact, diabetes mellitus was first diagnosed in 
2001, approximately 35 years after the veteran's separation 
from active duty.  Laboratory results in February 2001 show 
evidence of diabetes mellitus.  A July 2001 VA examination 
report also listed a diagnosis of type II diabetes mellitus.  
The veteran told the examiner that diabetes was first 
diagnosed four to five months prior.  However, none of these 
records contains a medical opinion that the veteran's 
diabetes mellitus is related to service, to include herbicide 
exposure in service.  

The Board finds that a VA examination is not necessary to 
determine whether his type II diabetes mellitus is related to 
service. VA is obligated to provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this case, the Board finds that a current VA 
examination is not necessary to determine whether the 
veteran's type II diabetes mellitus, which was first 
diagnosed approximately 35 years after service, is related to 
service.  An examiner could do no more than review the 
evidence and record the veteran's history, which would not 
constitute medical nexus evidence given the facts of this 
case.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, remanding the case to afford the veteran an 
additional medical examination would only result in 
unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)

The Board notes that the only evidence of a relationship 
between the veteran's type II diabetes mellitus and his 
period of military service is the veteran's own lay 
statements.  However, since the record does not reflect that 
the veteran possesses the medical training and expertise 
necessary to render a medical opinion as to either the cause 
or diagnosis of diabetes mellitus, his statements are of no 
probative value in this regard.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions.)

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for type II diabetes mellitus.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A § 5107(b); 38 C.F.R.  § 3.102.  Accordingly, the 
appeal is denied.


ORDER

Service connection for type II diabetes mellitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


